CHRIS DANIEL                   01-15-00330-CR

                               HARRIS COUNTY DISTRICT CLERK




April 8, 2015                                                                  FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE KATHERINE CABANISS                                            4/10/2015 11:37:40 AM
248™ DISTRICT COURT                                                     CHRISTOPHER A. PRINE
HARRIS COUNTY                                                                    Clerk
HOUSTON, TX

Defendant’s Name: JAMES JACKSON III

Cause No: 1359103

Court:   248™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 4/6/15
Sentence Imposed Date: 4/6/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
 r   »ÿ-
                                                                    Cause No.

                                                                   THE STATE OF TEXAS
                                                                                               i 03
                                                                                                                                                p
                                                                           V~
                                        •JacMmi JMHA III                            AfK/AJ


                                      m             District Court / County Criminal Court at Law No.                                   i
                                                                                                                                                     Jbt
                                                                     Harris County, Texas
                                                                                                                          -V AP/Pr >J/U               r
                                                                      NOTICE OF APPEAL                                     "Ow %
           TO THE HONORABLE JUDGE OF SAID COURT:                                                                                       "S
           On Thiirdau,              April ft, #015             (date), the defendant in the above numbered and styled cause gives
           NOTICE OF APPEAL of his conviction.

           The undersigned attorney (check appropriate box):



              *
                      MOVES to withdraw.
                      ADVISES the court that he will CONTINUE to represent the defendant on appeal.
                 APR 0 £2015
           Date                                                                         ttornfey (Signature)
           ‘                            ZUÿ                                       JeH>S
           Defendant (Printed name)                                                  Attorney (Printed name)
                                                                                         /
                                                                                     Telephone Number
           The defendant (check all that apply):
              'JIC     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                      appellate counsel to represent him.
             v£tsC    ASKS the Court to ORDER that a free record be provided to him.
              \fC ASKS the court to set BAIL.
                  Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
           Granting the requested relief.                  "




           t)                                                                     ORDER


           On            APR 06* the Court conducted a hearing and FINDS that defendant / appellant
                ISÿNOT indigent at this time.
            0TS indigent for the purpose of
                          employing counsel
                           paying for a clerk’s and court reporter’s record.
                       Oemploying counsel and/or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw is             ;ÿ•>•




http://hcdco-intranet/Criminal/CrirninaJ Courts/SOPs and Forms Library/Criminal Fomis/Notice of Appeal 01 28 1 1.doc       Page 2 of 3
                                                                     1/28/11
 M
THE STATE         OF   TEXAS
                                                               Cause No    .tf5|O301OlO
                                                                               INTH   [ÿDISTRICT COURT
                                                                                                                           ®
v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                 , Defendant                                                   HARRIS COUNTY, TEXAS

             TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     />v      is not a plea-bargain case, and the defendant has the right of appeal, [or]
     T   I    is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I~1      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I      the defendant has waivedihe right of appeal.
                                                                                    APR 0 22015
Judge                                                                     Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionarvreview.



                                                                           lefendant's Counsel

Mailing Address:       __                                                 Srate Bar of Texas ID number:
                                                                                                                  /Sfr?3cyb

Telephone number:        .                                                Mailing Address: J
Fax number (if any):                  M>R ol 10ft                         Telephone number:            ~7
                             Time-.
                              BY.
                                        ---—
                                        -   '
                                                                          Fax number (if any):         JtJ - 23               5~
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
       APPEAL CARD

              &-5'/s                 Cause No.
CM
                The State of Texas



Date Notice                iflFRQSIJlÿ
Of Appeal:
                                  _
Presentation:

Judgment:


Court Reporter
Court Reporterÿ
Court Reporter
                   __
                   f
Judge Presiding j!lha/\l£S.
                              Vol.

                              Vol.


                         < LOUIS
                                  _
                                            Pg._

                                            Pg._

                                  ftathOTlVUL
                                                 -

Attorney
on T rial   P&thMi John>



Attorney
on Appeal

         Appointed     /       Hired

offens JkjCjYamftAfyml MuM
Jury Trial:            Yes.   V        No

Punishment
Assessed    _   Vcÿy                   'TVCÿ

(If Known)   _ |S
Companion Cases
                                             I
Amount of
Appeal Bond

Appellant
Confined:              Yes    y      No

 Date Submitted
 To Appeal Section

 Deputy Clerk